PER CURIAM.
Upon examination of the record and consideration of the state’s confession of error, the denial of Oscar Herrera’s Florida Rule of Criminal Procedure 3.850 motion as untimely, is reversed. Pursuant to Haag v. State, 591 So.2d 614 (Fla.1992), appellant’s motion for post-conviction relief is deemed filed by December 24, 1992, four days prior to the expiration of the two-year period which began to run upon the issuance of the mandate in appellant’s direct appeal. See Fla.R.Crim.P. 3.850(b).
Accordingly, the trial court’s denial of appellant’s motion for post-conviction relief is reversed and the cause remanded to the trial court for further proceedings.